UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6397


JERMAINE ANTWAN TART,

                     Plaintiff - Appellant,

              v.

JAMESE VIGUS; MARK TROCK,

                     Defendants - Appellees,

              and

JOHN DOES; TABOR CITY MAILROOM STAFF,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-ct-03207-D)


Submitted: August 21, 2020                                   Decided: September 2, 2020


Before WILKINSON, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jermaine Antwan Tart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jermaine Antwan Tart appeals the district court’s orders denying relief on his 42

U.S.C. § 1983 complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Tart v. Vigus, No. 5:17-

ct-03207-D (E.D.N.C. May 29, 2018, & Mar. 2, 2020). We grant Tart’s motion to

supplement his informal brief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                             2